DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on January 20, 2021.
Claim 1 is currently pending and has been examined.

Drawings
Missing Figure 4 and Figure 9-11. The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least 

Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the step of creating a block comprising the customer data and the transaction data. The recited step, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices) includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as processor and memory, nothing in the claim elements precludes the steps from practically being human mind. For example, but for the recited computer language, creating in the context of this claim encompasses manually creating an information repository that comprising the customer data and the transaction data.  The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the mental processes and a method of organizing human activity grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “bank node” and “distributed ledger network” to perform receiving the bank node comprising a computer processor, customer data and transaction data for a customer transaction and submitting the block to the distributed ledger network in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere data gathering which is adding insignificant extra-solution activity, simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “bank node” and “distributed ledger network” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data 
(For performing verification checks) performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagla et al (US 2018/0075527 A1), hereinafter Nagla.
Regarding Claim 1
Nagla, as shown, discloses the following limitations:
A method for decentralized and distributed-ledger based global credit scoring, comprising: (see at least [0070]. Nagla discloses that the embodiments, platforms, methods, devices, and computer-readable media described herein provide a credit score platform to generate secure digital identity records and credit scores using disparate data sources, distributed ledgers or blockchains.)
receiving, at a bank node in a distributed ledger network comprising a plurality of nodes, the bank node comprising a computer processor, customer data and transaction data for a customer transaction; (see at least [0088][0090]. Nagla discloses that the credit score platform can include persistent storage that maintains a distributed ledger of a plurality of nodes or interacts with a set of entities that maintain the distributed ledger of nodes. The distributed ledger has a plurality of blocks. Each block has identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger. Credit history records are maintained using the blocks of a blockchain for the distributed ledger in some embodiments. The identity unit can receive notification of a credit event for the individual. The notification having an identifier of the first set of identifiers. The identity unit can record an additional block on the distributed ledger. The additional block can have the identifier of the first set of identifiers and credit event attributes. The identity unit 3can interact with the machine learning unit in order to create the block as there may be rules specific to different types of credit event.)
creating, by the bank node, a block comprising the customer data and the transaction data; (see at least [0117]. Nagla discloses that the permission attributes authorize entities to create a new block using identity processor. The new block is linked to the set of blocks of the credit record using a set of identifiers. )
and submitting, by the bank node, the block to the distributed ledger network; wherein the plurality of nodes in the distributed ledger network validate the block and write the block to the distributed ledger. (see at least [0129]. Nagla discloses that the blocks can be verified or validated and the validation information can also be stored as part of the blocks. The validation information can be used for weighting credit data for credit score calculation. For example, verified or validated credit data may be given a higher weighting than unverified credit data. The interface unit can have rules that trigger or provide notifications to borrowers when new blocks of credit data with one or more identifiers linked to their digital identity.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner, Olabode Akintola can be reached on 571-272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                                                                                                                                                                                                                 /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691